Citation Nr: 0511173	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for right ear hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  He had subsequent service in the United 
States Marine Corps Reserve, and from January to May 1991, he 
was recalled to active service.  Following active service, he 
continued in the reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
notice of disagreement was received in April 2001, a 
statement of the case was issued in May 2002, and a 
substantive appeal was timely received in July 2002.

The March 2001 rating decision also denied the veteran's 
claim of service connection for hypertension, and the veteran 
perfected an appeal of this adverse decision.  Prior to 
certification to the Board, in a January 2003 rating 
decision, the RO granted service connection for hypertension 
secondary to type II diabetes mellitus associated with 
herbicide exposure.  Consequently, this issue is no longer in 
appellate status.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claims have been obtained by the 
RO, and the RO has notified him of the type of evidence 
needed to substantiate his claims.

2.  Left ear hearing loss was manifested during active duty 
service.  

3.  The veteran does not have hearing loss in the right ear 
for VA disability purposes.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

2.  Right ear hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, an informal 
application claiming entitlement to service connection for 
bilateral hearing loss was received in May 2000.  As noted, a 
March 2001 rating decision denied entitlement to service 
connection for bilateral hearing loss, and the veteran 
perfected his appeal in July 2002.  In January 2003, a 
supplemental statement of the case was issued which contained 
the provisions of the VCAA.  In October 2003, a VCAA letter 
was issued to the veteran.  This letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in October 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file, as 
are treatment records from the VA Medical Center (VAMC) in 
Dallas, Texas.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in May 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.



I.  Factual Background

The veteran's DD Form 214 reflects that during active duty 
service from November 1967 to November 1969, the veteran 
served in an administrative capacity.  During active duty 
service from January to May 1991, the veteran also served in 
an administrative capacity and with the military police.

At a September 1967 examination performed for induction 
purposes, audiometric testing was performed.  VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  As 
converted, the audiological evaluation showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10

20
LEFT
30
10
10

5

The Board notes that the examination did not contain puretone 
threshold readings at 3000 Hertz.

On medical examination performed for separation purposes from 
active duty, in October 1969, audiometric testing showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
25
30
15
LEFT
20
5
10
25
15




An October 1981 examination performed during the veteran's 
period of reserve service, reflected pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
20
50
LEFT
5
10
5
50
15

A January 1986 audiometric examination performed during 
reserve service reflects puretone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
10
10
LEFT
10
10
10
10
10

A May 1990 audiometric examination performed during reserve 
service reflects puretone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
5
10
35
60

In March 1991, an examination performed during active 
service, reflects puretone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
5
0
5
25
45

The Board notes for the record that the March 1991 
examination showed a puretone threshold reading of 45 
decibels at 6000 Hertz, in the right ear.

In April 1996, an examination performed during the veteran's 
period of reserve service, showed puretone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
35
25

In May 2004, the veteran was afforded a VA examination.  At 
that time, the claims folder was not available for review by 
the examiner.  The veteran stated that during active duty 
service in the 1960s, he had significant military noise 
exposure from a combination of mortar fire, small arms fire, 
and vehicle engines.  He claimed that he did not wear ear 
protection.  During his active duty service in 1991, he 
claimed military noise exposure due to truck engines, and he 
denied the use of ear protection.  He denied any non-military 
noise exposure.  His civilian occupation, for 24 years, was 
as a probation officer, and he denied the wear or use of 
firearms.  An audiometric examination revealed puretone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
20
20
LEFT
5
10
15
40
70

The examiner diagnosed bilateral high frequency sensorineural 
hearing loss with significant asymmetric loss present 
involving the left ear.  A week later the examiner reviewed 
the veteran's claims folder.  The examiner noted that service 
medical records were negative for hearing loss, either 
incurred or aggravated during any period of active duty 
service.  The examiner noted that upon separation from active 
duty in 1969, the veteran was noted to have normal 
audiometric thresholds.  The April 1996 audiometric 
examination also reflected normal audiometric thresholds.  
The examiner opined, that based on a review of the service 
medical records, it would appear that the veteran's current 
left-sided asymmetric hearing loss occurred outside any 
period of active duty service.  Therefore, based on available 
evidence, the examiner opined that it is less likely than not 
that current hearing loss was related to military service.

II.  Laws and Regulations

The issues before the Board include claims of service 
connection for hearing loss in both ears.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
injury suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  Certain chronic 
disabilities, such as organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

III.  Analysis

Left ear

As set forth above, the veteran seeks service connection for 
hearing loss in the left ear.  The VA audiometric examination 
performed in May 2004 reflects that the veteran has sustained 
high frequency sensorineural hearing loss, with significant 
asymmetric loss present involving the left ear.

The VA examiner, however, opined that the veteran's hearing 
loss in the left ear was not related to service.  His opinion 
was based on the October 1969 separation examination which 
reflected normal audiometric thresholds, and an April 1996 
examination performed during the veteran's period of reserve 
service, that reflects normal audiometric thresholds.  
Although the examiner's interpretation of the October 1969 
and April 1996 audiometric examinations are accurate, the 
Board notes that it does not appear that the examiner 
considered the October 1981 and May 1990 examinations 
performed during the veteran's period of reserve service, and 
the March 1991 examination performed during active service, 
which reflect hearing loss in the left ear.  Specifically, 
the October 1981 examination reflects a puretone threshold 
reading of 50 at 3000 Hertz; the May 1990 examination 
reflects a puretone threshold reading of 60 at 4000 Hertz; 
and, the March 1991 examination, performed during active 
service, reflects a puretone threshold reading of 45 at 4000 
Hertz.  

Accordingly, and after resolving all doubt in the veteran's 
favor, the Board has determined that service connection is 
warranted for hearing loss in the left ear.

Right ear

In this case, the veteran claims that service connection for 
hearing loss in the right ear is warranted, as he currently 
has hearing loss as a result of exposure to acoustic trauma 
in service.

The May 2004 VA examination indicates a diagnosis of 
bilateral high frequency sensorineural hearing loss, however, 
there is no probative evidence that the veteran currently has 
hearing loss in the right ear to the extent necessary to 
constitute a disability for service connection purposes under 
the applicable criteria.  38 C.F.R. § 3.385.  The veteran's 
September 1967 and October 1969 audiometric examinations 
reflect normal audiometric thresholds.  An audiometric 
examination performed in October 1981 reflects a puretone 
threshold reading of 50 decibels at 4000 hertz, however, the 
subsequent four audiometric examinations do not contain 
readings reflecting any hearing loss at the same tested 
frequency.  In fact, none of the thresholds exceeded 20 
decibels.  Moreover, other than the 50 decibel reading at 
4000 hertz in 1981, none of the eight audiometric 
examinations performed over the course of an approximately 35 
year period reflect hearing loss in the right ear for VA 
disability purposes.  The Board notes that the March 1991 
audiometric examination shows decreased hearing acuity in the 
right ear at 6000 hertz.  Nonetheless, such record shows that 
the right ear hearing loss is not severe enough to be 
considered a disability for VA compensation purposes under 38 
C.F.R. § 3.385.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In other words, in the absence of proof of present disability 
there can be no valid claim.  As there is no probative 
medical evidence of a current hearing loss disability in this 
case, as defined by the applicable regulation, the claim must 
be denied.

As the preponderance of the evidence is against the claim of 
service connection for a hearing loss in the right ear, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for left ear hearing loss 
is warranted.  To this extent, the appeal is granted. 

Entitlement to service connection for right ear hearing loss 
is not warranted.  To this extent, the appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


